Case 1:21-cv-00606-KG-JFR Document 57 Filed 08/17/21 Page 1of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

 

NEW MEXICO STATE INVESTMENT
COUNCIL,

Plaintiff,
V.

BANK OF AMERICA CORPORATION; BANK
OF AMERICA, N.A.; BOFA SECURITIES, Case No. 1:21-cv-00606-KG-JFR
INC.; BARCLAYS PLC; BARCLAYS BANK
PLC; BARCLAYS CAPITAL INC.; BNP
PARIBAS S.A.; BNP PARIBAS SECURITIES
CORP.; CITIGROUP, INC.; CITIBANK N.A.;
CITIGROUP GLOBAL MARKETS INC.;
CITIGROUP GLOBAL MARKETS LIMITED;
CREDIT SUISSE GROUP AG; CREDIT
SUISSE AG; CREDIT SUISSE SECURITIES
(USA) LLC; CREDIT SUISSE CAPITAL LLC;
CREDIT SUISSE INTERNATIONAL;
DEUTSCHE BANK AG; DEUTSCHE BANK
SECURITIES INC.; GOLDMAN SACHS
GROUP, INC.; GOLDMAN SACHS & CO.
LLC; GOLDMAN SACHS INTERNATIONAL;
J.P. MORGAN CHASE & CO.; J.P. MORGAN
CHASE BANK, N.A.; J.P. MORGAN
SECURITIES LLC; MORGAN STANLEY;
MORGAN STANLEY & CO., LLC; MORGAN
STANLEY & CO. INTERNATIONAL PLC;
MORGAN STANLEY CAPITAL SERVICES,
LLC; NATWEST GROUP PLC; NATWEST
MARKETS PLC; NATWEST MARKETS
SECURITIES, INC.; THE INTERNATIONAL
SWAPS AND DERIVATIVES ASSOCIATION,
INC.; CREDITEX GROUP INC; IHS MARKIT,
LTD.; and JANE DOES 1-100,

Defendants.

 

 
Case 1:21-cv-00606-KG-JFR Document 57 Filed 08/17/21 Page 2 of 3

ORDER GRANTING UNOPPOSED MOTION TO EXTEND
DEADLINES TO ANSWER OR OTHERWISE RESPOND
TO PLAINTIFF’S CLASS ACTION COMPLAINT

THIS MATTER having come before the Court on Defendants Citigroup Inc., Citibank,
N.A., Citigroup Global Markets Inc., and Citigroup Global Markets Limited’s Unopposed Motion
to Extend Deadlines to Answer or Otherwise Respond to Plaintiff's Class Action Complaint (ECF
No. 1), and the Court having considered the Motion and being advised it is unopposed, hereby
enters its Order GRANTING the Motion.

Thus, any deadlines for Citigroup Inc., Citibank, N.A., Citigroup Global Markets Inc., and
Citigroup Global Markets Limited to answer or otherwise respond to Plaintiff's Class Action

Complaint are extended while Plaintiff works to effect service on all Defendants.

IT IS SO ORDERED.

 
   

UNWED STATES DBARICT JUDGE

SUBMITTED BY:

/s/ Eric R. Burris

Eric R. Burris

Debashree Nandy

BROWNSTEIN HYATT FARBER SCHRECK, LLP
201 Third St. NW, Suite 1800

Albuquerque, NM 87102

Telephone: (505) 724-9563

Email: eburris@bhfs.com; mandy@bhfs.com

ORDER GRANTING UNOPPOSED MOTION TO EXTEND
DEADLINES TO ANSWER OR OTHERWISE RESPOND
TO PLAINTIFF’S CLASS ACTION COMPLAINT

Page 2 of 3
Case 1:21-cv-00606-KG-JFR Document 57 Filed 08/17/21 Page 3 of 3

Jay B. Kasner (pro hac vice forthcoming)

Karen Hoffman Lent (pro hac vice forthcoming)

SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
One Manhattan West

New York, New York 10001

Telephone: (212) 735-3000

Facsimile: (917) 777-3000

Email: Jay.Kasner@skadden.com; Karen.Lent@skadden.com

Attorneys for Defendants Citigroup Inc.; Citibank, N.A.,
Citigroup Global Markets Inc., and Citigroup Global Markets
Ltd.

APPROVED BY:

OFFICE OF THE NEW MEXICO ATTORNEY GENERAL
HECTOR BALDERAS, ATTORNEY GENERAL

/s/ Cholla Khoury

P. Cholla Khoury, Assistant Attorney General
Director, Consumer and Environmental Protection
Post Office Drawer 1508

Santa Fe, NM 87504-1508

Telephone: (505) 490-4052

Facsimile: (505) 318-1007

ckhou nmag.gov

ORDER GRANTING UNOPPOSED MOTION TO EXTEND
DEADLINES TO ANSWER OR OTHERWISE RESPOND
TO PLAINTIFF’S CLASS ACTION COMPLAINT

Page 3 of 3
